GOODWYN, Justice.
Petition for certiorari to the Court of Appeals.
We have no alternative but to strike the petition because it is not on transcript paper. Supreme Court Rule 32, Revised Rules of the Supreme Court, 261 Ala. XIX, XXXI, Code 1940, Tit. 7, 1955 Cumulative Pocket Part, p. 233, Recompiled Code 1958, Tit. 7, Appendix, p. 1172; Shuttlesworth v. City of Birmingham, 274 Ala. 613, 149 So.2d 923; Smith v. Smith, 273 Ala. 230, 139 So.2d 346; Ex parte Davis, 269 Ala. 58, 110 So.2d 306; Accardo v. State, 268 Ala. 293, 105 So.2d 865; McDonald v. Amason, 267 Ala. 654, 104 So.2d 719; Ladd v. State, 266 Ala. 586, 98 So.2d 59; Smith v. State, 264 Ala. 264, 86 So.2d 842; Duckett v. State, 257 Ala. 589, 60 So.2d 357; Stovall v. State, 257 Ala. 124, 57 So.2d 642.
Petition stricken.
LIVINGSTON, C. J., and MERRILL and COLEMAN, JJ., concur.